BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 1977 P.A. No. BFE1 SA32AAL BOEING PROPRIETARY BOEING PROPRIETARY BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 737 AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other variables applicable to the Aircraft. 1.Supplier Selection. Customer will: 1.1Select and notify Boeing of the suppliers and part numbers of the following BFE items by the following dates: Galley SystemComplete Galley InsertsComplete Seats (passenger)Complete Cabin Systems EquipmentComplete Miscellaneous Emergency EquipmentComplete Cargo Handling SystemsComplete For a new certification, supplier requires notification [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Cargo Handling System on-dock date. P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY 2.On-dock Dates On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an electronically transmitted BFE Report which may be periodically revised, setting forth the items, quantities, on-dock dates and shipping instructions relating to the in-sequence installation of BFE.For planning purposes, a preliminary BFE on-dock schedule is set forth below: ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY BOEING PROPRIETARY ItemPreliminary On-Dock Dates [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft Aircraft Seats [CONFIDENTIAL [CONFIDENTIAL Galleys/Furnishings PORTION OMITTED PORTION OMITTED Antennas & Mounting Equipment AND FILED AND FILED Avionics SEPARATELY WITH SEPARATELY WITH Cabin Systems Equipment THE COMMISSION THE COMMISSION Miscellaneous Emergency Equipment PURSUANT TO A PURSUANT TO A Textiles/Raw Material REQUEST FOR REQUEST FOR Cargo Systems CONFIDENTIAL CONFIDENTIAL Provision Kits TREATMENT] TREATMENT] Winglets 3. Additional Delivery Requirements Customer will insure that Customer’s BFE suppliers provide sufficient information to enable Boeing, when acting as Importer of Record for Customer’s BFE, to comply with all applicable provisions of the U.S. Customs Service. P.A. No. BFE1- SA32 AAL BOEING PROPRIETARY
